Citation Nr: 0834898	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  06-04 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased evaluation for 
gastroesophageal reflux disease (GERD) (previously diagnosed 
as gastric ulcer), currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for right knee 
chrondromalacia patella, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for left knee 
chrondromalacia patella, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to April 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.


FINDINGS OF FACT

1.  The veteran's service-connected right knee 
chrondromalacia patella is manifested by chronic pain and 
flare-ups which approximate the limitation of function 
resulting from flexion limited to 45 degrees.

2.  The veteran's service-connected left knee chrondromalacia 
patella is manifested by chronic pain and flare-ups which 
approximate the limitation of function resulting from flexion 
limited to 45 degrees.

3.  The veteran's service-connected GERD is manifested by not 
more than a hiatal hernia that causes epigastric distress and 
vomiting.



CONCLUSION OF LAW

1.  The limitation of motion criteria for an evaluation in 
excess of 10 percent for service-connected right knee 
chrondromalacia patella have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5260 (2007).

2.  The limitation of motion criteria for an initial 
evaluation in excess of 10 percent for service-connected left 
knee chrondromalacia patella have not been met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5260 (2007).

3.  The criteria for an evaluation in excess of 10 percent 
for service-connected GERD have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.114, Diagnostic 
Codes 7304, 7346, (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal involves the veteran's claim that the severity of 
his service-connected gastric ulcer and both knees warrant 
higher disability ratings.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

GERD

The veteran was previously rated under Diagnostic Code (DC) 
7304.  DC 7304 provides ratings for gastric ulcer.  Mild 
ulcer, with recurring symptoms once or twice yearly, is rated 
10 percent disabling.  Moderate ulcer, with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration; or with continuous moderate 
manifestations, is rated 20 percent disabling.  Moderately 
severe ulcer, with less than severe but with impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year, is rated 40 percent 
disabling.  Severe ulcer, with pain only partially relieved 
by standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health, is 
rated 60 percent disabling.  38 C.F.R. § 4.114. 

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single rating will be assigned under the diagnostic 
code that reflects the predominant disability picture, with 
elevation to the next higher rating where the severity of the 
overall disability warrants such elevation.  38 C.F.R. § 
4.114.

Given the changed diagnosis, it is now most appropriate to 
rate the veteran under DC 7346.  DC 7346 provides ratings for 
hiatal hernia.  Hiatal hernia with two or more of the 
symptoms for the 30 percent rating of less severity is rated 
10 percent disabling.  Hiatal hernia with persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health, is 
rated 30 percent disabling.  Hiatal hernia with symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health, is rated 60 
percent disabling.  38 C.F.R. § 4.114.

The veteran's most recent VA examination occurred in April 
2007.  The examiner diagnosed GERD with subjective findings 
of history of repeated episodes of epigastric pain, and 
objective findings of a small hiatal hernia with multiple 
episodes of GERD without ulceration or stricture formation.  
The objective testing found no gastric ulcer.  In addition to 
the finding of a hiatal hernia, there was a probable proximal 
duodenal diverticulum of doubtful clinical significance.  The 
evidence shows that the veteran suffers persistently 
recurrent epigastric distress and vomiting in the mornings 
and occasionally throughout the day.  Both the April 2007 and 
January 2005 VA examinations along with treatment records 
show no evidence of dysphagia, pyrosis, substernal or arm or 
shoulder pain, material weight loss, or any other severe 
impairment of health.  Therefore, the current rating of 10 
percent is appropriate.

Knees

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  

In DeLuca, the U.S. Court of Appeals for Veterans Claims 
(Court) explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id. at 206.

Both of the veteran's knees are currently rated under DC 5014 
for chondromalacia patella.  The rating schedule calls for DC 
5014 to be rated on limitation of motion of the affect part 
or as arthritis.


Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Under Hicks v. Brown, 8 Vet. App. 417 (1995), the 
Court noted that DC 5003 and 38 C.F.R. § 4.59 deem painful a 
motion of a major joint or group of minor joints caused by 
degenerative arthritis that is established by X-ray evidence 
to be limited motion even though a range of motion may be 
possible beyond the point when pain sets in.  Therefore, with 
X-ray evidence of degenerative changes and objective 
demonstration of painful, but not limited, motion of the 
affected joint, a 10 percent rating would be applied to the 
joint under DC 5003.  In this case, there is no X-ray 
evidence of degenerative arthritis.

Normal range of motion for the knee is zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II (2007).  The January 2005 and April 2007 VA 
examinations found the range of motion of both knees to be 
normal: 0 degrees extension to 140 degrees flexion.  The 
January 2005 VA examination found the veteran's range of 
motion to be reduced by 35% during flare-ups.  The criteria 
for a rating in excess of 10 percent under DCs 5260 or 5261 
have not been met in the absence of evidence that leg flexion 
is limited to 30 degrees or less, or that leg extension is 
limited to 15 degrees or more.  See 38 C.F.R. § 4.71a, DCs 
5260, 5261 (2007).  Thus, no higher rating is warranted under 
either DCs 5260 or 5261.

The current 10 percent rating for painful motion takes into 
account the additional disability due to pain.  The Board 
will also consider whether this case presents other evidence 
that would support a higher rating on the basis of functional 
limitation due to weakness, fatigability, incoordination, or 
pain on movement of a joint.  See 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2005); DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of a 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
The most recent (April 2007) VA examination found no 
decreased range of motion on repetitive extension and flexion 
attempts.  The Board acknowledges the veteran's complaint 
that his bilateral knee condition causes him sharp pain and 
flareups; the effects of pain have been taken into 
consideration in rating the disability.  The Schedule, 
however, does not require a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Additionally, 
the Board places the greatest probative weight on the 
clinical findings reported by medical examiners trained to 
evaluate the nature and severity of his disability.

The Board will also consider whether higher, or separate 
compensable ratings, may be assigned under other diagnostic 
codes for disability of the knee and leg.  DC 5257 evaluates 
other impairment of the knee, recurrent subluxation or 
lateral instability, as 10 percent when slight, 20 percent 
when moderate, and 30 percent when severe.  The April 2007 VA 
examiner noted that there was no recurrent subluxation in 
either knee.  The January 2005 VA examiner noted that the 
knees have been stable and there is no laxity.  Therefore, 
the veteran's knees do not warrant separate 10 percent 
ratings under DC 5257.

The Board has also considered whether the veteran's service-
connected knees may be rated under any other diagnostic codes 
related to the knee and leg.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Several of these diagnostic codes are 
simply not applicable to the veteran's service-connected 
disability.  It is neither contended nor shown that the 
veteran's service-connected disability involves ankylosis of 
the knee (DC 5256), dislocated semilunar cartilage (DC 5258), 
symptomatic removal of semilunar cartilage (DC 5259), 
impairment of the tibia and fibula (DC 5262), or genu 
recurvatum (DC 5263).

Extraschedular rating

Finally, the evidence as a whole does not suggest that this 
case presents so exceptional or unusual a disability picture 
such that the veteran is unable to secure and follow 
substantially gainful employment, or otherwise render a 
schedular rating impractical.  Accordingly, the Board is of 
the opinion that extraschedular evaluation is not warranted 
under 38 C.F.R. § 3.321 (2007).


Duties to notify and assist

VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (1994).  

The RO's December 2004 notice letter described the evidence 
necessary to file claims for an increased rating, and met all 
the requirements noted above; including informing the veteran 
that it was ultimately his responsibility to see to it that 
any records pertinent to his claim are received by VA.  The 
veteran was given the specific notice required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), in April 2007, followed 
by a subsequent supplemental statement of the case.  Thus, 
the Board concludes there was no prejudice to the veteran in 
the timing of this notice.  To whatever extent Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), concerning the specific 
notice to be given in claims for increase, requires more 
extensive notice, the Board finds no prejudice to the 
appellant in proceeding with the present decision.  He 
appealed the disability evaluations assigned.  He was given 
the specific requirements for an increased rating for the 
disability at issue in the rating decision and in the 
statement of the case, so he has actual notice of those 
criteria.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  VA met its duty to assist the veteran.  
VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim for an increased 
evaluation.  38 U.S.C.A. § 5103A (a), (b), (c) (West 2002 & 
Supp. 2007).  Specifically, the RO secured and associated 
with the claims file all evidence pertinent to this claim, 
including VA treatment records and VA examinations.


ORDER

Entitlement to an increased evaluation for GERD (previously 
diagnosed as gastric ulcer) is denied.

Entitlement to an increased evaluation for right knee 
chrondromalacia patella is denied.

Entitlement to an increased evaluation for left knee 
chrondromalacia patella is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


